DETAILED ACTION

Drawings
The drawings 4, 7-8, 10-13, 15-16, 19-20 and 21 are objected to under 37 CFR 1.83(a) because they fail to show corresponding full names for drawing structures/devices and full names for drawing steps/methods as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objection

The disclosure is objected to because of the following informalities: 
“Returning description to FIG. 7, in S105, the abnormality monitoring unit 71 ....” (added remark). There is not abnormality monitoring unit 71 cited on Figures 1-21 (see page 13, lines 22-23).
“… if the difference between DA12(n) and DB2(n) is equal to or less than the abnormality determination threshold, it may be desirable to use at least one of the angle signal DA2(n) and the angle signal DB2(n) for control.....” (added remark). The specification does not define the term DA12(n) and it is uncertain whether the term DA12(n) refers to DA1(n), DA2(n) or the combination of both angle signals (see page 14, lines 2-3).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “… a detection element configured to detect a change in a physical quantity and a calculation unit configured to 5calculate a physical quantity calculation value according to the physical quantity detected by the detection element” (added remarks). The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. Applicant is kindly invited to (i) clearly define the terms “physical quantity” and “physical quantity calculation value” within the claim limitation and (ii) how they are calculated and implemented within the claimed invention.  For instance, the term “physical quantity” refers to a rotational angle, force / torque signal, rotational speed / velocity, or others – similar analysis is presented for the term “physical quantity calculation value.” Appropriate correction and/or clarification is required. 
Furthermore, the claim language does not distinctly identify the limitation “… a plurality of control units each (i) having an abnormality monitoring unit configured to monitor abnormality of the physical quantity calculation value and a control calculation unit configured to perform a calculation by using the physical 10quantity calculation value, …” (added remarks). The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. Applicant is kindly invited to (i) clearly define the terms “abnormality of the physical quantity calculation value” and “a calculation” within the claim limitation and (ii) how they are calculated and implemented within the claimed invention.  For instance, the term “abnormality of the physical quantity calculation value” refers to abnormal rotational 

Claims 2-11 are also rejected based on their dependency of the defected parent claims.

Claim 5 is rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “… the abnormality monitoring unit 15compares (A) the subject system calculation value related to the main detection element with (B) the subject system calculation value of the sub detection element and with the other system calculation value related to the main detection element of the other system, and compares (C) the subject system calculation value related to the sub 20detection element with (D) the subject system calculation value related to the main detection element, but not with (E) the other system calculation value” (added remarks). The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the the subject system calculation value” related to main detection element and sub detection element and “the other system calculation value” related to main detection element of the other system, (ii) concisely outline the calculation value of the subject system and other system to be used for comparison and (iii) how they are calculated and implemented within the claimed invention.  For instance, it is unknown the specific type of signal / data from subject system, other system or both systems to be compared and to be not compared – see the above rejection of claim 1 under 35 U.S.C. 112 (b)  for additional remarks. Appropriate correction and/or clarification is required. 

Claims 7 and 8 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the limitation “… performing a comparison of two values with at least one subject-to-comparison pair of the two values set in advance” (e.g., claim 7) and  “… with a subject-to-comparison pair of the two values set in advance according to a number of retries …” (e.g., claim 8) (added remarks). The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim. Applicant is kindly invited to (i) clearly define the term “subject-to-comparison pair” within the claim limitation and (ii) how it is determined 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: plurality of sensor units each having a detection element configured to detect a change in a physical quantity and a calculation unit configured to 5calculate a physical quantity calculation value according to the physical quantity detected by the detection element and a plurality of control units each (i) having an abnormality monitoring unit configured to monitor abnormality of the physical quantity calculation value and a control calculation unit configured to perform a calculation by using the physical 10quantity calculation value, … in claims 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the terms (i) plurality of sensor units, a detection element and  a calculation unit  refer to rotational angle sensor 301 and (ii) plurality of control units, an abnormality monitoring unit and  a control calculation unit  refer to a microcomputer / CPU (see specification: page, 7 par. 3-5; page 9, par. 4 and 5; page 6, par. 4).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jorge O Peche/Examiner, Art Unit 3664